Filed 8/19/21
                CERTIFIED FOR PUBLICATION
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

SAVE OUR ACCESS–SAN                   B303494
GABRIEL MOUNTAINS,

      Plaintiff and Appellant,        (Los Angeles County
                                       Super. Ct. No. 18STCP02984)
       v.

WATERSHED CONSERVATION
AUTHORITY,

     Defendant and Appellant.

SAVE OUR ACCESS—SAN                   B307701
GABRIEL MOUNTAINS,

      Plaintiff and Respondent,

       v.

WATERSHED CONSERVATION
AUTHORITY,

     Defendant and Appellant.

      APPEALS from a judgment and a postjudgment order of
the Superior Court of Los Angeles County, Daniel S. Murphy,
Judge. Judgment reversed with directions to enter a new
judgment denying petition for writ of mandate in its entirety;
order awarding attorney fees reversed.
      Leibold McClendon & Mann and John G. McClendon for
Plaintiff and Appellant in B303494 and for Plaintiff and
Respondent in B307701.
      Richards, Watson & Gershon and Ginetta L. Giovinco for
Defendant and Appellant.
              ____________________________________

                            SUMMARY
      This case concerns environmental review of an
improvement project in the Angeles National Forest. Defendant
Watershed Conservation Authority (WCA or defendant) certified
the environmental impact report (EIR) for the project under the
California Environmental Quality Act (CEQA, Pub. Resources
Code, § 21000 et seq.). (Further unspecified statutory references
are to the Public Resources Code.)
      Plaintiff Save Our Access–San Gabriel Mountains
challenged defendant’s certification of the EIR. The EIR
addressed the usual extensive range of potential impacts on the
environment, on biological resources, cultural resources, water
quality, air quality, and more. This appeal addresses only three
points: a reduction in available parking; the fact the EIR did not
analyze multiple alternatives to the project, instead analyzing a
single “no project” alternative; and alleged conflicts with land
management plans.
      The trial court rejected plaintiff’s claims that CEQA
required defendant to consider additional project alternatives,
and that the project was inconsistent with applicable land use
plans, but issued a writ of mandate requiring defendant to




                                2
“articulat[e] and substantiat[e] an adequate parking baseline” for
the project, and to “reassess[] the significance of the impacts
resulting from the . . . project’s parking reduction.” The court
found those two issues were severable and the rest of defendant’s
project activities do not violate CEQA.
       Both parties appealed from the judgment. The trial court
later awarded plaintiff attorney fees, and defendant appealed
from that order. We conclude the trial court erred in its analysis
of the parking issue and should have denied plaintiff’s petition in
its entirety. This conclusion requires reversal of the attorney fee
order as well.
       FACTUAL AND PROCEDURAL BACKGROUND
1.     The Project and Its Genesis
       We describe at some length the history of this wilderness
recreation and preservation project. We quote extensively from
environmental reports, the comments of consultants, members of
the public and members of defendant’s board, the contentions of
the parties, and the findings of the trial court, so as to provide a
thorough historical context for our legal analysis.
       The project under review is called the San Gabriel River
Confluence with Cattle Canyon Improvements Project. The
project is in the Angeles National Forest, the first national forest
in California, created by Presidential proclamation in 1892. In
October 2014, President Barack Obama designated 342,177 acres
of the Angeles National Forest and 4,002 acres of the San
Bernardino National Forest as the San Gabriel Mountains
National Monument. The monument was established “to expand
recreational access, to increase investments in restoring
landscapes, and to protect resources important to the history and
heritage of the United States.”




                                 3
      The project site is within the monument and consists of
198 acres along a 2.5-mile stretch of the East Fork of the San
Gabriel River. It encompasses “the riverbed, public roads . . . ,
and all existing recreational facilities within the project site.” It
is among the most popular recreation areas for weekend use, and
“heavy use combined with the lack of facilities has resulted in the
degradation of the area,” including damage to vegetation, soil
compaction and erosion, stream alteration, high levels of litter
deposition, and water quality impairment due to excessive trash.
The project was proposed “to better manage the heavy recreation
use while balancing the need for long-term resource protection.”
      The project was developed over several years of
collaboration between the Angeles National Forest and
defendant.1 “The intent is to provide recreational improvements
and ecological restoration to address resource management
challenges with a focus on reducing impacts along the most
heavily used section of the river.”2 Proposed enhancements

1     Defendant is a joint powers agency of the San Gabriel and
Lower Los Angeles Rivers and Mountains Conservancy and the
Los Angeles County Flood Control District. Defendant is the lead
agency responsible for preparing an EIR under CEQA. The
Angeles National Forest is responsible for preparing an
environmental impact statement under the National
Environmental Policy Act. A joint statement was prepared under
the direction of both lead agencies to satisfy their respective
requirements.
2     The EIR further states: “The purpose and need for the
project is to: [¶] • Provide recreation facilities and
infrastructure that are high quality, well-maintained, safe, and
accessible to visitors. [¶] • Shift and concentrate recreational
use to certain areas in order to minimize adverse effects over a




                                  4
“include the development of new picnic areas, pedestrian trails,
river access points and upgrades to existing facilities,
improvements to paved and unpaved roadways, parking
improvements, restrooms and refuse disposal improvements,
restoration of riparian and upland vegetation communities . . .
and implementation of a Forest Closure Order to prohibit
overnight camping.”
      After public scoping meetings in November 2016, a draft
EIR was prepared and circulated in November 2017 for public
comments.
2.    The Draft EIR
      We describe the draft EIR as it relates to the parking
reduction, the focus of defendant’s appeal. Additional facts
relevant to plaintiff’s claims concerning project alternatives and
land use conflicts are included in our legal discussion of those
claims.
      a.     Existing parking conditions
      The draft EIR described the existing limited number of
designated parking spaces and the widespread practice of
parking in undesignated areas.



broader area. [¶] • Promote stewardship of public land by
providing quality and sustainable recreation opportunities that
result in increased visitor satisfaction. [¶] • Allow for better
management of the recreation resources in the forest. [¶]
• Improve riparian habitat conditions in certain areas and make
progress toward enhancing stream habitat conditions by
restoring vegetation, minimizing invasive plants and noxious
weed presence, and developing management strategies to
regulate access.”




                                 5
      “Currently, designated parking (paved area with
delineations) within the project site consists of 15 parking spaces
at the Oaks Picnic Area and 33 parking spaces at the East Fork
Day Use Parking trailhead. The remainder of the parking occurs
in undesignated areas along the shoulders and any wide spot
along the side of the road. During busy summer weekends,
almost all available designated and undesignated parking spots
are used. During the 2013–2014 seasons, the WCA measured the
average use during the weekends between Memorial Day and
Labor Day was 273 vehicles per survey day. There are an
estimated 417 total parking spaces available, both designated
and undesignated, in the project area (Blue Green Consulting,
2017). This is a rough estimate based on aerial photography and
does not include parking that would be prohibited by current
signage. The estimate also does not take into account the
addition of parking spaces located at the old fire station site, and
the removal of spaces located at the East Fork Day Use Parking
Trailhead to accommodate new facilities. [¶] Parking capacity in
undesignated areas will fluctuate depending on how visitors park
and the type of vehicles they arrive in. Some parking efficiencies
are achieved in undesignated areas when groups arrive in
multiple cars and double or triple park. On major summer
holiday weekends (Memorial Day, Independence Day, and Labor
Day) parking capacity in the project site is reached early in the
day.”
      b.     The proposal to formalize parking spaces and
             prevent parking in undesignated areas
      The draft EIR proposed “to formalize parking spaces by
adding features such as pavement, stripes, and signage.
Undesignated parking areas would be blocked with boulders and




                                 6
‘no parking signage’ would be installed.” The draft EIR described
the proposed “parking spaces available” (as relevant here) this
way:
        “Once fully implemented, the maximum parking available
. . . will be 270 car spaces and 3 bus spaces. During the 2013–
2014 seasons the WCA measured the average use during the
weekends between Memorial Day and Labor Day was
273 vehicles per survey day. With the reduction in parking there
would be an impact to the number of visitors able to park in the
project site. [¶] The displacement that does occur would likely
lead to increased use at other areas with similar amenities within
the region. It is assumed that displaced visitors would be
dispersed across the region as they find substitute activities.”
        The draft EIR further explained the changes, separately for
the lower canyon and the upper canyon.3 In the lower canyon,
“[i]n current conditions, there are 15 designated parking spaces
available. WCA field observations found that on average over the
summer weekends, the vehicle count for this area was
131 parked cars. With implementation of [the project], this
would change to 169 designated spaces available.” In the upper
canyon, “[i]n current conditions, there are 33 designated parking
spaces available. WCA field observations found that on average


3     The lower canyon includes “the Confluence Area, Junction
Area and Oaks Picnic Area to the south project boundary.” The
upper canyon is “the area north of the Cattle Canyon Bridge to
the northern project boundary and includes the East Fork
Trailhead Parking, East Fork Scenic Overlook, Coyote Flat, and
Heaton Flat areas.”




                                7
over the summer weekends, the vehicle count for this area was
142 parked cars. With implementation of [the project], this
would change to 101 designated spaces available.”
       In both locations, “[d]uring peak use hours, some visitors
will not be able to find a place to park and will likely either find a
substitute activity or location to participate in their desired
activity.”
       c.    Environmental consequences
       The draft EIR found the project’s impact on recreation was
less than significant. Specifically:
       “The project would not increase the use of existing
neighborhood and regional parks or other recreational facilities
such that substantial physical deterioration of the facility would
occur or be accelerated.” The draft EIR cited the most recent
National Visitor Use Monitoring (NVUM) survey that found more
than half the responding people said if they were unable to visit
the national forest, they would travel elsewhere in the region to
participate in their desired activity.4 The draft EIR also found


4     The draft EIR explained: “Based on 2011 NVUM studies
for the [Angeles National Forest], 52 percent of survey
respondents indicated that they would travel somewhere else to
participate in their main activity if they were unable to visit the
national forest. From that group of respondents, 51 percent of
them would be willing to travel up to 25 miles to participate in
the activity and an additional 31 percent would be willing to
travel up to 50 miles to participate in their primary activity.
Brown and Richter noted the following about visitors to the lower
canyon area[:] ‘relatively high numbers of visitors reside in zip
codes located along the I-605 corridor, then fanning out across
eastern Los Angeles County (south of the 60 freeway) into
downtown Los Angeles, and then the south/southeastern parts of




                                  8
the project “would not include recreational facilities or require
the construction or expansion of recreational facilities which
might have an adverse physical effect on the environment.” The
draft EIR concluded: “The potential for substantial physical
deterioration of other recreational facilities in the region as a
result of the project would be minimized through implementation
of PDM [project design measures] REC-1 and PDM-REC 2.
Impacts would be less than significant.” These project design
measures included avoiding construction during weekends and
major holidays to reduce the likelihood of displacement of the
recreating public, and a public notification plan to inform the
public of possible area closures and other available recreation
opportunities.
      In comparing the proposed project with the “no project”
alternative, the draft EIR stated: “[O]peration of the project
would result in a reduction in parking, thus potentially impacting
the number of visitors able to drive single-occupancy vehicles to
the project site. This could potentially result in a slight increased
use in other recreational facilities or areas with similar amenities
within the region, but it is assumed that this would be dispersed



Los Angeles County’ (Brown and Richter p. 5). Brown and
Richter’s study indicated that visits to the upper canyon area
generally are from a larger geographic area. The project site is
located approximately 16 miles or half hour drive from the
Interstate 210 the closest freeway. It is assumed that visitors to
the project site would likely drive to another location to
participate in their desired activity if they were unable to
participate in their activity within the project site.”




                                  9
across the region as individuals find substitute activities. . . .
Project implementation would result in concentrated recreational
use centered around the river access points (as opposed to
existing dispersed recreation throughout the river). Crosswalks,
designated parking spaces, river access points, and designated
picnic areas would provide a safer environment for visitor
access.”
       In concluding the project was the environmentally superior
alternative, the draft EIR stated the project’s concentration of
recreational uses around planned river access points would
“reduc[e] human impacts (i.e., erosion, water quality, trash,
habitat trampling) to the environment. Placement of restrooms,
parking areas, and trash bins would reduce impacts of visitors to
the area compared to existing conditions. In addition,
operational effects of the project would promote utilization of
formal trailheads, designated parking lots, crosswalks, and
closure of informal trails. [The project] would improve access and
safety of recreational users, while managing sustainable
recreation.”
3.     The Final EIR: Responses to Comments
       The final EIR in Appendix J contains defendant’s response
to every comment on environmental issues raised during the
public review period. Appendix J includes “master responses” on
several issues, including traffic and parking, and project
alternatives. The master responses “are intended to provide
comprehensive discussion in response to select sets of issues that
received multiple comments. They are intended to provide
clarification and refinement of information presented” in the
draft EIR.




                                10
       In the traffic and parking category, commenters asked for
clarification of the baseline parking condition and expressed
opinions regarding the reduction in the number of parking
spaces; the need for a traffic/parking study; reliance on the
2014 Brown and Richter survey to estimate the average use of
273 vehicles in the project area, which some people considered
outdated; and limitations to public access.
       Defendant’s response reiterated the existing parking
conditions as described in the draft EIR (48 designated and
369 undesignated spaces), and stated that “[d]uring busy summer
weekends, almost all available designated and undesignated
parking spots along the road shoulders—some of which are
unsafe and many of which occur in areas that are currently
signed as ‘no parking’—are used.” Defendant noted that parking
capacity in undesignated areas “will fluctuate depending on how
visitors park (i.e., perpendicular, parallel, or double or triple
park) and the type of vehicles they arrive in.”5
       Defendant acknowledged that the number of current
parking spaces “was determined using aerial photographs from
one peak day in 2014,” and “[s]ince this only captures one peak
day, it is possible for actual peak day visitorship to be greater


5     Defendant observed the Brown and Richter 2014 survey
(measuring average use during summer weekends and finding
273 vehicles per survey day) was, at the time of the EIR notice of
preparation, “the best available science/information and most
relevant data collected in the project area specifically for this
project,” and “was provided to various commenters and will be
made public[ly] available.”




                                11
than 417 on certain days.” The data showed “the demand to
access the area is considerably greater than the designated
parking currently available,” and the project is “designed to
accommodate as much of this demand as is feasible while at the
same time ensuring public safety and protection of the natural
environment.” Defendant’s response expressly acknowledged (as
was evident from the draft EIR) that “this is a reduction in
parking space availability compared to the existing condition
when considering the use of undesignated parking spaces. As a
result, there would be an impact to the number of visitor vehicles
able to safely park on the project site.”
       Defendant emphasized the project will have over five times
more designated spaces, and is designed to accommodate shuttle
service. “Undesignated parking spaces can create traffic safety
hazards (including for emergency access) and increase roadside
erosion. [The project] balances the need for more parking while
recognizing the recreational area’s carrying capacity and
emphasizing public safety. Group activities for private events
and ventures will be encouraged to provide shuttles from off-site
locations.” Further, the more formalized designated parking
spaces “would serve to improve the overall circulation in the area
by directing vehicles, including shuttle/bus vehicles to specific
areas. The overall safety of vehicular and pedestrian circulation
would be improved.” The response concluded that: “It is
recognized that this number of designated parking spaces will not
accommodate maximum demands during peak season/days,
which is not the intent of this project. However, the proposed
project improves the existing condition, while also protecting
public safety and the environment.”




                               12
4.      WCA’s Certification of the Project
        On October 25, 2018, defendant’s board held a public
hearing and certified the final EIR for the project. Some board
members commented on the parking issues. Ms. Chico said, “I’m
not familiar with the parking area. I didn’t realize, in listening to
public comment, that there is no designated official parking and I
can’t imagine the chaos that goes when people are trying to park.
[¶] So I appreciate trying to organize it and create these
designated parking areas.”
        Mr. Uranga said: “So I see here that—or what I saw and I
heard from the consultants . . . , they did a traffic study and they
did a parking study and they have even made some
recommendations about some additional parking that will be
provided along the trail to provide greater access to people who
want to reach the river, and even making improvements in terms
of providing greater access to the river by giving stairs.” “So in
that respect, I don’t see why we would want to stop the project
from moving forward, when it’s only one issue that’s involved
here. We’re talking about a multimillion-dollar project that
involves more access and my question, my issue is access. [¶]
And what this project has done and what the consultants have
brought forward is actually an enhancement to access for people
to enjoy the Emerald Necklace.” Board member Mendelsohn
said, “I just feel that I have not had adequate time to truly review
all of this, to review the responses.”
        The consultants made a further presentation of the master
responses to the public comments, including the master response
on traffic and parking. The discussion turned to “the Jones
letter,” principally to the impact on Mr. Jones’s commercial
ventures such as bungee jumping at his property on the “Bridge




                                 13
To Nowhere” near the project site.6 Ms. Chico observed, “It’s
unfortunate that Mr. Jones wasn’t clear in his comments that it
was because of a business interest.”
      The board then voted 4 to 1 to certify the EIR
(Ms. Mendelsohn voting no).
5.    The Writ Petition Proceedings
      On November 28, 2018, plaintiff petitioned for a writ of
mandate directing defendant to set aside its approval of the
project.
      The trial court granted plaintiff’s petition in part,
concluding: “The project creates (or exacerbates) a parking
shortage and, without adequate analysis and evidence of how
that shortage would materialize, it cannot be said that the
project’s parking impacts, direct or secondary, are insignificant.”
      First, the trial court found deficits in the draft EIR’s
“parking baseline determinations.” The court found there was no
substantial evidence to support defendant’s determination the
maximum number of parking spaces at the site was 417, because
the aerial photography on which its consultant relied was not in
the record. While plaintiff likewise could not substantiate its
claim that the actual maximum number was 473 (as the report it
relied on was also missing from the record), the court concluded
defendant’s error was prejudicial.

6      Mr. Jones’s comments also included a statement that the
East Fork Scenic Trail “would eliminate at least 75 much-needed
legal roadside parking spaces in the East Fork Scenic Overlook
area.” Defendant’s response, in addition to referring to the
master response, was that “[i]t is unclear where these 75 legal
parking spaces were derived since the entire project site
currently has 48 designated parking spaces.”




                                14
       The trial court also found it “alarming” that defendant did
not disclose “the particular maximum number of parking spaces
available in each area.” (The court observed that “parking does
not presumably distribute evenly throughout the Project Site,”
and “[i]f the reduction in parking spaces occurs
disproportionately in one popular area of the Project Site, e.g.,
the East Fork Scenic Overlook where a trailhead is located, then
this logically could have a significant impact on parking in that
area and create downstream recreational effects. The EIR
provides no reasonable explanation for not presenting this vital
baseline information.”)7
      In addition, the trial court found the Brown study—finding
the average number of parked vehicles was 273—did not support
the proposed project’s 270 parking spaces. This was because the
Brown survey was done between 2:30 p.m. and 6:30 p.m., rather
than at peak demand hours earlier in the day.8
      Then the court turned to the parking reduction, and agreed
with plaintiff the EIR failed to serve its informational role. While

7     The draft EIR stated that “[p]arking within the project site
generally concentrates around the Oaks Picnic Area and the East
Fork Day Use Parking Area [at the trailhead]. As these locations
reach capacity visitors will expand out to surrounding
undesignated parking areas.”
8     The draft EIR acknowledged that “parking capacity in the
project site is reached early in the day,” so the court agreed with
plaintiff that an actual vehicle count should have measured
parking at peak demand hours. The court concluded: “Thus, no
reasonable inference supports the conclusion that a study
performed after peak hours would accurately reflect the average
number of vehicles at the Project Site.”




                                 15
defendant disclosed the parking reduction, the court found
defendant relied on “unreliable and/or inaccurate parking
baseline determinations to assess the significance of the Project’s
impacts on parking. More accurate parking baseline
determinations could lead WCA to conclude that the Project’s
parking impacts are significant and require mitigation.” The
court cited Taxpayers for Accountable School Bond Spending v.
San Diego Unified School Dist. (2013) 215 Cal.App.4th 1013,
1051 (Taxpayers) for the proposition that a parked car has a
physical impact on the environment around it that could
constitute a significant effect on the environment, and so “the
Project’s parking reduction could constitute a significant effect on
the environment.”
       The court rejected plaintiff’s other contentions, denying the
petition as to all other elements of the project. Judgment was
entered and a writ of mandate issued on November 14, 2019,
ordering defendant to articulate and substantiate an adequate
parking baseline for the project, and to reassess the significance
of the impacts resulting from the project’s parking reduction.
These appeals followed.
       In a postjudgment order, the court awarded plaintiff
$154,000 in attorney fees under the private attorney general
doctrine (Code Civ. Proc., § 1021.5). Defendant appealed from
that order, and we consolidated the appeals for purposes of
argument and decision.




                                 16
                            DISCUSSION
       We describe the applicable law, then discuss the parking
issue raised in defendant’s appeal, and conclude with the
remaining issues raised in plaintiff’s appeal.
1.     CEQA Principles and the Standard of Review
       A comprehensive discussion of CEQA and the purposes and
role of an EIR appears in Laurel Heights Improvement Assn. v.
Regents of University of California (1988) 47 Cal.3d 376, 390–393
(Laurel Heights). Suffice it to say that, before approving a
project, the lead agency—here, WCA—must find either that the
project’s significant environmental effects identified in the EIR
have been avoided or mitigated, or that unmitigated effects are
outweighed by the project’s benefits. (Id. at p. 391, citing
§§ 21002, 21002.1 & 21081.) “If CEQA is scrupulously followed,
the public will know the basis on which its responsible officials
either approve or reject environmentally significant action, and
the public, being duly informed, can respond accordingly to action
with which it disagrees.” (Laurel Heights, at p. 392.)
       In an action to set aside an agency’s decision under CEQA,
the court’s inquiry extends only to whether there was a
prejudicial abuse of discretion. Abuse of discretion occurs if the
agency has not proceeded in a manner required by law, or if its
decision is not supported by substantial evidence. The court
passes only upon the EIR’s sufficiency as an informative
document, not upon the correctness of its environmental
conclusions. (Laurel Heights, supra, 47 Cal.3d at p. 392.)
       CEQA Guidelines, which implement the provisions of
CEQA, “define ‘substantial evidence’ as ‘enough relevant
information and reasonable inferences from this information that
a fair argument can be made to support a conclusion, even




                                17
though other conclusions might also be reached.’ ” (Laurel
Heights, supra, 47 Cal.3d at p. 393, quoting CEQA Guidelines,
§ 15384, subd. (a).) Courts “should afford great weight to the
Guidelines except when a provision is clearly unauthorized or
erroneous under CEQA.” (Laurel Heights, at p. 391, fn. 2.)9
      Laurel Heights cautions that a court may not set aside an
agency’s approval of an EIR on the ground that an opposite
conclusion would have been equally or more reasonable. (Laurel
Heights, supra, 47 Cal.3d at p. 393.) CEQA’s purpose is to compel
government to make decisions with environmental consequences
in mind, but CEQA “ ‘does not, indeed cannot, guarantee that
these decisions will always be those which favor environmental
considerations.’ ” (Laurel Heights, at p. 393.) Technical
perfection in an EIR “ ‘ “is not required; the courts have looked
not for an exhaustive analysis but for adequacy, completeness
and a good-faith effort at full disclosure.” ’ ” (California Native
Plant Society v. City of Santa Cruz (2009) 177 Cal.App.4th 957,
979.)
      The appellate court’s inquiry is the same as that of the trial
court. The appellate court reviews the administrative record
independently to determine whether defendant complied with
CEQA or made determinations that were not supported by
substantial evidence. (Planning & Conservation League v.
Department of Water Resources (2000) 83 Cal.App.4th 892, 912;
see also § 21168.) “The burden of showing that the EIR is


9    All references to “Guidelines” are to the current CEQA
Guidelines (Cal. Code Regs., tit. 14, § 15000 et seq.).




                                18
inadequate is on the party challenging the EIR.” (Pfeiffer v. City
of Sunnyvale City Council (2011) 200 Cal.App.4th 1552, 1562.)
2.     The Parking Issue (Defendant’s Cross-appeal)
       Plaintiff’s opening brief tells us that “the centerpiece of the
project” is an “intentional reduction in parking” devised by
defendant’s staff to “severely constrain the public’s access to the
[San Gabriel Mountains National] Monument and force them to
recreate elsewhere.” The draft EIR, plaintiff says, “glossed over”
this plan and “misled” most of the public “into believing that the
project was going to increase existing parking instead of
decreasing it.”
       That is not true. The notion that the “centerpiece” of the
project is an intentional reduction in parking is utterly absurd.
Nor does the draft EIR—quoted at length above—“gloss over” the
reduction in parking. The draft EIR clearly informs the decision-
maker and the public that the project reduces parking—according
to defendant, from 417 designated and undesignated spots to
270 designated spots (and according to plaintiff, from 473 rather
than 417). As explained below, we consider unimportant the
discrepancy between 417 versus 473 spots in the context of this
case.
       We likewise reject plaintiff’s other assertions of CEQA
violations related to the reduction in parking. In our view, the
nature of this project, the applicable law, and the information
disclosed in the draft EIR support the conclusions that defendant
proceeded as required by law, and the EIR is sufficient as an
informative document. Defendant disclosed the reduction in
parking, and properly found the proposed project “would have
less than significant impacts on recreation.” That is all it was
required to do.




                                 19
       We find it strange that plaintiff attacks the EIR for not
converting more wilderness open space to parking or,
alternatively, for not continuing to permit parking in fragile
natural areas that have become degraded by erosion, trash, and
habitat trampling. Since when was environmental protection
focused on promoting and expanding parking in protected
wilderness monuments? Plainly, reducing and formalizing
parking spaces in the San Gabriel River and adjacent canyon
recreation areas will protect and restore the environment.
Plaintiff has identified no adverse physical impact on the
environment that results from the reduction in parking, much
less a “potentially substantial, adverse change in any of the
physical conditions within the area affected by the project.”
(Guidelines, § 15382.) Nor has plaintiff proffered evidence of any
secondary adverse environmental effects of reduced parking, such
as on traffic or air quality at the project site.
       We agree with the principle stated in San Franciscans
Upholding the Downtown Plan v. City & County of San Francisco
(2002) 102 Cal.App.4th 656 (San Franciscans): “The social
inconvenience of having to hunt for scarce parking spaces is not
an environmental impact; the secondary effect of scarce parking
on traffic and air quality is. Under CEQA, a project’s social
impacts need not be treated as significant impacts on the
environment. An EIR need only address the secondary physical
impacts that could be triggered by a social impact.” (San
Franciscans, at p. 697, citing Guidelines, § 15131, subd. (a).)
       San Franciscans involved a massive redevelopment project
in downtown San Francisco to provide office, retail, hotel,
entertainment, and restaurant space in place of abandoned
buildings that had been vacant and deteriorating for a decade.




                                20
(San Franciscans, supra, 102 Cal.App.4th at pp. 666, 669–670.)
Among other things, the plaintiffs contended the project would
have significant impacts “in the form of increased gridlock and
traffic pressure and the demand for at least 1,250 new parking
spaces,” and failed to identify or propose any mitigating measures
for those impacts. (Id. at pp. 695–696.) The project was located
at a transit hub; the EIR pointed out that providing additional
off-street parking would have the adverse environmental impact
of attracting more cars to the area, in conflict with the city’s
policy of encouraging use of public transit. (Id. at pp. 696–697.)
       San Franciscans found the EIR “correctly concluded that
‘[p]arking shortfalls relative to demand are not considered
significant environmental impacts in the urban context of San
Francisco. Parking deficits are an inconvenience to drivers, but
not a significant physical impact on the environment.’ ” (San
Franciscans, supra, 102 Cal.App.4th at p. 697.) The EIR fulfilled
its purpose “by identifying ways in which the secondary
environmental impacts resulting from the projected parking
deficits could be mitigated.” (Ibid.)
       San Franciscans involved an urban setting, whereas this
case involves a wilderness setting, but the same principle applies
in both cases. Parking deficits are always inconvenient for
drivers, but they do not always cause a significant adverse
physical impact on the environment. Plaintiff does not discuss
San Franciscans, and relies (as did the trial court) on the
Taxpayers case. Taxpayers rejected the proposition that a
parking shortage “can never constitute a primary physical impact
on the environment.” (Taxpayers, supra, 215 Cal.App.4th at
p. 1051.) We agree that in some circumstances, parking deficits
can have a significant adverse impact on the environment.




                               21
       The project in Taxpayers was for the installation of new
stadium field lighting and other improvements at a high school,
allowing evening sporting events that would attract visitors to a
bedroom community where the residents already had to deal with
problems caused by illegal parking on the narrow streets during
daytime events. (Taxpayers, supra, 215 Cal.App.4th at pp. 1021,
1023, 1047.) The school district approved the project, and the
trial court dismissed the plaintiff’s CEQA cause of action. (Id. at
pp. 1023–1024.) The Court of Appeal concluded there was
“substantial evidence to support a fair argument that the Project
may have a significant impact on parking and thus the
environment,” so an EIR was required. (Id. at pp. 1053, 1054.)
The evidence included letters from many residents expressing
concerns the project would adversely affect the availability of
street parking in a neighborhood “landlocked by canyons” with
narrow streets, with parked cars during school events illegally
blocking driveways, crosswalks, and so on. (Id. at pp. 1047,
1053–1054.) The court found the school district “did not have
sufficient information relating to the Project’s impact on parking
and therefore could not adequately consider the potential
significance of the Project’s impact on parking.” (Id. at p. 1054.)
       Taxpayers rejected the school district’s reliance on San
Franciscans, disagreeing “with the broad statement made in [San
Franciscans] that a parking shortage is merely a social
inconvenience and can never constitute a primary physical
impact on the environment. [C]ars and other vehicles are
physical objects that occupy space when driven and when parked.
Therefore, whenever vehicles are driven or parked, they
naturally must have some impact on the physical environment.
The fact that a vehicle’s impact may be only temporary (e.g., only




                                22
so long as the vehicle remains parked) does not preclude it from
having a physical impact on the environment around it.
Therefore, as a general rule, we believe CEQA considers a
project’s impact on parking of vehicles to be a physical impact
that could constitute a significant effect on the environment.”
(Taxpayers, supra, 215 Cal.App.4th at p. 1051.)
       It seems clear from both San Franciscans and Taxpayers
that “the circumstances of [the] case” (Taxpayers, supra,
215 Cal.App.4th at p. 1052) are determinative. The project in
San Franciscans would attract crowds downtown without
providing parking for the people who might prefer to drive, but
the parking deficits would have the environmentally desirable
effect of increasing reliance on mass transit. In contrast, the
project in Taxpayers would attract out-of-area evening crowds to
a suburban neighborhood with narrow streets where residents
would have a hard time finding parking when they returned
home at the end of the day. This project in the Angeles National
Forest would better manage the heavy recreational use by
designating parking near picnic areas, restrooms and trash bins,
and also protect the wilderness from further erosion and other
damage caused by vehicles parking throughout the site, and by
people leaving behind their trash and polluting the water in
areas not designated for parking. The parking reduction here
may have an adverse social impact for those who must recreate
elsewhere, but it will prevent further adverse physical impacts on
the environment.
       The CEQA Guidelines in Appendix G list more than
20 potential environmental factors that may affect a project’s
environmental review. Parking availability has not been on the
list since 2009. The California Natural Resources Agency




                                23
explained the deletion of the question related to parking
adequacy from Appendix G, in a statement of reasons for
amendments to the CEQA Guidelines on greenhouse gas
emissions: “The Natural Resources Agency is aware of no
authority requiring an analysis of parking adequacy as part of a
project’s environmental review. Rather, the Agency concurs with
the court in the San Franciscans case that inadequate parking is
a social impact that may, depending on the project and its
setting, result in secondary effects. Consistent with existing
CEQA Guidelines section 15131(a), deletion of the parking
adequacy question from Appendix G checklist will ensure that
[‘]the focus of the analysis shall be on the physical changes.’
Specifically, the Appendix G checklist contains questions asking
about possible project impacts to air quality and traffic.”10 The
agency’s statement lends further credence to the point that
parking as an environmental factor is dependent “on the project
and its setting.” 11

10     The agency concluded: “In sum, nothing in the CEQA
statute, or cases interpreting that statute, require an analysis of
parking demand. Further, parking supply is not a reasonable
proxy for direct physical impacts associated with a project
because parking supply may in some circumstances adversely
affect air quality and traffic while in other circumstances, it may
create air quality and traffic benefits. Thus, maintaining the
parking question in the general Appendix G checklist is not
necessary to effectuate the purposes of the CEQA statute.”
11    Since 2014, CEQA has expressly provided that parking
impacts are not significant in certain urban contexts. (§ 21099,
subd. (d)(1) [“Aesthetic and parking impacts of a residential,
mixed-use residential, or employment center project on an infill
site within a transit priority area shall not be considered




                                 24
      Plaintiff’s other arguments are colored by plaintiff’s
repeated formulation of the issue as “impacts on parking” rather
than impacts of reduced parking on the environment.
      Much of plaintiff’s brief is devoted to an attempt to show
defendant “concealed the Project’s impacts on parking by
subtracting disclosures of this fact” from the EIR. The trial court
correctly rejected this claim, finding the draft EIR disclosed the
parking reduction and analyzed it, also observing the reduction
“is implicit throughout the Recreation Section.”
      Plaintiff next contends defendant did not properly disclose
“baseline parking conditions.”12 Plaintiff contends, and the trial
court agreed, there is no evidence in the record supporting
defendant’s determination that the maximum number of parking
spaces currently at the project site is 417.
      Plaintiff relied on the Sugden recreation report (which
formed the basis for the draft EIR recreation section) to assert to


significant impacts on the environment.”].) See also Covina
Residents for Responsible Development v. City of Covina (2018)
21 Cal.App.5th 712, 728 (“the Legislature endorsed the approach
of . . . San Franciscans for urban infill projects near transit
hubs . . . . While secondary parking impacts caused by ensuing
traffic congestion (‘air quality, noise, safety, or any other impact
associated with transportation’) must be addressed, parking
impacts, in and of themselves, are exempted from CEQA review
for these projects,” quoting § 21099, subd. (b)(3)).

12    “An EIR must include a description of the physical
environmental conditions in the vicinity of the project. This
environmental setting will normally constitute the baseline
physical conditions by which a lead agency determines whether
an impact is significant.” (Guidelines, § 15125, subd. (a).)




                                 25
the trial court that the actual maximum number of parking
spaces is 473. But, as the trial court pointed out, there is no
evidence in the record supporting the Sugden number either.
Both estimates (417 and 473) were based on aerial photography
missing from the record.
       We find it immaterial whether the maximum number of
parking spaces is currently 417, or 473, or some number in
between. Plaintiff insists the EIR “failed to provide a true
baseline for the Project’s impacts on parking.” But again, it is not
the project’s “impacts on parking” that matter; it is the impact of
the project’s reduced parking on the environment that matters.
Whether that reduction is 203 fewer spaces (473 to 270) or
147 fewer spaces (417 to 270) has no impact on the environment
unless the 57–space difference would result in significant
deterioration of other recreational facilities in the area. Given
the large regional area, the number of facilities available (eight,
see post), and the small difference in the estimates, it would be
irrational to conclude there would be any significant
deterioration of those other facilities.
       The EIR identifies eight “major recreation facilities with
similar activities” located within approximately 25 driving miles
to the project site. Plaintiff challenges the EIR’s assumption that
reduced parking would likely lead to increased use at other
recreation areas in the region. The trial court also criticized the
“undue assumption that the parking reduction would lead to
increased use of other areas with similar amenities within the
region.” The trial court referred to the National Visitor Use
Monitoring survey for the Angeles National Forest, described in
footnote 4, ante. The court concluded the survey was of “dubious
value,” because it is “unclear” on whether those visitors who “had




                                26
already traveled to [the San Gabriel Mountains] to recreate
would immediately ‘travel somewhere else to participate in their
main activity.’ ” Further, the survey “does not account for the
48% of other visitors who presumably would still attempt to
recreate at” the project site.
       We do not agree that visitors who cannot find a place to
park “presumably would still attempt to recreate” at the site, or
that they must be “account[ed] for.” Plaintiff says people will not
“just turn around and go elsewhere” when there is no place to
park, and instead “will circle and idle, hoping to catch a space
being vacated before someone else does.” Certainly, some people
may do so, but plaintiff’s claim this will become herd behavior at
the site is unsubstantiated speculation. (See Guidelines, § 15384,
subd. (a) [“Argument, speculation, [or] unsubstantiated opinion
or narrative . . . does not constitute substantial evidence.”].)
       On the contrary, it was reasonable for defendant to assume
that a potential secondary effect of a reduction in parking in a
wilderness area is that visitors who cannot park there would go
elsewhere, and that demand on alternative recreational areas
could potentially have a physical impact on those facilities.
Appendix G of the CEQA Guidelines suggests analysis of that
very question, and the draft EIR addressed it—concluding there
would be no substantial physical deterioration (or acceleration of
deterioration), because displaced visitors would be dispersed
across a large region. That is a rational conclusion, and plaintiff
offers no rational basis for a contrary conclusion.
3.     Plaintiff’s Appeal
       Plaintiff contends the EIR’s analysis of alternatives to the
project violated CEQA, and in addition the EIR failed to analyze




                                27
the project’s alleged conflicts with certain land use policies.
These contentions have no merit.
      a.     The Alternatives Issue
             i.    The law
      The principles governing analysis of alternatives to a
project are described in In re Bay-Delta etc. (2008) 43 Cal.4th
1143 (Bay-Delta). “CEQA requires that an EIR, in addition to
analyzing the environmental effects of a proposed project, also
consider and analyze project alternatives that would reduce
adverse environmental impacts. [Citations.] The CEQA
Guidelines state that an EIR must ‘describe a range of reasonable
alternatives to the project . . . which would feasibly attain most of
the basic objectives of the project but would avoid or substantially
lessen any of the significant effects of the project . . . .’ ” (Id. at
p. 1163, quoting Guidelines, § 15126.6, subd. (a).) “An EIR need
not consider every conceivable alternative to a project or
alternatives that are infeasible.” (Bay-Delta, at p. 1163.)
      “ ‘There is no ironclad rule governing the nature or scope of
the alternatives to be discussed other than the rule of reason.’ ”
(Bay-Delta, supra, 43 Cal.4th at p. 1163, quoting Guidelines,
§ 15126.6, subd. (a).) “The rule of reason ‘requires the EIR to set
forth only those alternatives necessary to permit a reasoned
choice’ and to ‘examine in detail only the ones that the lead
agency determines could feasibly attain most of the basic
objectives of the project.’ ” (Bay-Delta, at p. 1163, quoting
Guidelines, § 15126.6, subd. (f).)
             ii.   The draft EIR
      Here, the draft EIR fully analyzed only two alternatives:
the project and “no project.” (The Guidelines (§ 15126.6,
subd. (e)(1)) require evaluation of a “no project” alternative.) The




                                  28
draft EIR explained how defendant arrived at these two
alternatives.
       A series of planning workshops were held in 2014 and 2015
to solicit input from an advisory committee. The committee
included conservation and environmental organizations,
regulatory agency staff, United States Forest Service technical
experts, and WCA consultants. A consultant prepared three
design concepts based on input from the first two workshops,
each with a particular focus (public access, river path, and low
impact development). The intent of the alternatives was “to
demonstrate a range of design interventions that could meet the
project objectives.” The three design concepts were presented at
a third planning workshop.
       The project design that developed is a “hybridized design
alternative” that “includes components from each of the three
concepts initially developed by BlueGreen [the consultant] as a
preferred design to meet the project objectives. In [contrast] to
the Public Access and River Path Design Alternative,
recreational use is concentrated. In differentiating from the Low
Impact Development Design Alternative, there is a higher
emphasis on recreational facilities and infrastructure. An
administrative site type modification was added to prioritize day
use recreation to further meet the project objectives.”
       The draft EIR explains that alternatives “were assessed for
their ability to reasonably achieve the purpose and need and
reduce environmental impacts.” (See fn. 2, ante, recounting the
stated purpose and need.) “Based on the screening criteria,”
defendant selected Alternative 1 (the project) and Alternative 2
(no action) for detailed analysis in the EIR.




                                29
       The EIR also describes “alternatives considered but
eliminated from full analysis.” This consisted of a “forest closure
alternative” suggested by the California Department of Fish and
Wildlife. This alternative would have closed “all or a portion of
the project site to adequately protect biological resources during
the breeding season of the Santa Ana sucker (March 1 through
August 1).” The draft EIR describes the reasons for eliminating
this alternative from full analysis, including that recreation use
would be restricted during the time of year when most use
currently occurs.
             iii. Plaintiff’s contentions
       Plaintiff contends CEQA, the Guidelines, and Supreme
Court case law require an EIR to analyze more than the “no
project” alternative. That is not correct.
       Plaintiff’s first argument is that CEQA and the Guidelines
consistently use the plural (“alternatives”) rather than the
singular. This point is unconvincing, given the rule of reason
required by the Guidelines and confirmed by the Supreme Court,
telling us the EIR must “ ‘set forth only those alternatives
necessary to permit a reasoned choice’ ” and that “ ‘could feasibly
attain most of the basic objectives of the project.’ ” (Bay-Delta,
supra, 43 Cal.4th at p. 1163; see also Citizens of Goleta Valley v.
Board of Supervisors (1990) 52 Cal.3d 553, 566 “[[e]ach case must
be evaluated on its facts,” and CEQA establishes “no categorical
legal imperative as to the scope of alternatives to be analyzed in
an EIR”].)
       Two courts have rejected the contention that an EIR must,
as a matter of law, analyze more alternatives than the no project
alternative. The court in San Franciscans for Livable
Neighborhoods v. City and County of San Francisco (2018)




                                30
26 Cal.App.5th 596 stated: “To the extent [the plaintiff] would
have us conclude, as a matter of law, that consideration in the
EIR only of a proposed project and a no project alternative is
inadequate, we reject that contention. As explained in Mount
Shasta Bioregional Ecology Center v. County of Siskiyou (2012)
210 Cal.App.4th 184 (Mount Shasta), in response to a similar
claim, ‘there is no rule specifying a particular number of
alternatives that must be included. “CEQA establishes no
categorical legal imperative as to the scope of alternatives to be
analyzed in an EIR. Each case must be evaluated on its facts,
which in turn must be reviewed in light of the statutory
purpose.” ’ ” (Id. at p. 633, quoting Mount Shasta, supra, at
p. 199.)
      Plaintiff claims Mount Shasta is an “outlier,” and relegates
San Franciscans for Livable Neighborhoods to a footnote. But
there are no precedents that disagree with the principle stated in
those cases, and we agree with both of them.
      Plaintiff then argues that, even if analysis of only a “no
project” alternative is permissible, it is not permissible under the
specific facts of this case. That contention has no merit either.
      Plaintiff tells us, correctly, that “public agencies should not
approve projects as proposed if there are feasible alternatives or
feasible mitigation measures available which would substantially
lessen the significant environmental effects of such projects.”
(§ 21002.) Then plaintiff asserts the record shows defendant
“was presented with several feasible alternatives to the Project”
that defendant should have analyzed in the EIR. These consist of
5 one-sentence alternatives listed in the comments from
Mr. Jones, owner of the Bridge to Nowhere, whose vested interest




                                 31
in the impact of the project on his business was noted by
defendant’s board member Ms. Chico.
       Mr. Jones’s suggested alternatives were: “1. Increasing
public access to a dispersed area of the Monument; [¶]
2. Preserving natural resources through a combination of
enforcement and public education about high impact behaviors,
and encouraging low impact behaviors; [¶] 3. Providing greater
public access with increased public parking in the East Fork
Overlook area [parking for the Bridge to Nowhere is in this area];
[¶] 4. Funding through government appropriations and
philanthropic sources for the upkeep of improvements rather
than construction of new improvements, and a cost-benefit
analysis of same; and [¶] 5. Providing for parking replacement
during construction, and placing the parking phase last to
minimize the parking impacts during construction of other
improvements.”
       From Mr. Jones’s perspective, these alternatives are fine
ideas that would help grow his business, save taxpayer dollars,
and use park rangers and education to reduce environmental
impacts. But CEQA “ ‘does not require that an agency consider
specific alternatives that are proposed by members of the public
or other outside agencies.’ ” (South of Market Community Action
Network v. City and County of San Francisco (2019)
33 Cal.App.5th 321, 345 (South of Market).) “Rather, [an agency
is] responsible for selecting a range of project alternatives that
could feasibly accomplish most of the basic objectives of the
project and could avoid or lessen one or more of its significant
impacts.” (Ibid.) As we have already said, the necessary range is
governed by a rule of reason “ ‘that requires the EIR to set forth




                                32
only those alternatives necessary to permit a reasoned choice.’ ”
(Ibid.)
       Further, “[c]ourts will defer to an agency’s selection of
alternatives unless the petitioners (1) demonstrate that the
chosen alternatives are ‘ “ ‘manifestly unreasonable and . . . do
not contribute to a reasonable range of alternatives,’ ” ’ and
(2) submit evidence showing the rejected alternative was both
‘feasible’ and ‘adequate,’ because it was capable of attaining most
of the basic objectives of the project.” (South of Market, supra,
33 Cal.App.5th at p. 345.)
       Here, the project’s intent is “to provide recreational
improvements and ecological restoration,” focusing “on reducing
impacts along the most heavily used section of the river.”
Plaintiff has not shown it is “manifestly unreasonable” to analyze
only the project and the “no project” alternative. Nor has
plaintiff submitted any evidence, or even any argument, to show
that the “alternatives” it suggests “were capable of attaining most
of the basic objectives of the project.” (South of Market, supra,
33 Cal.App.5th at p. 345.) Nor has plaintiff explained how any of
the alternatives would “avoid or lessen one or more of [the
project’s] significant impacts.” (Ibid.) As the WCA board found,
no significant impacts were identified that could not be avoided
or reduced to a less than significant level.
       The trial court put it this way: “WCA undertook extensive
[pre-draft EIR] initiatives to adequately design a Project that
would meet its stewardship and recreational goals. WCA
analyzed environmental effects caused by the Project and
concluded that none were significant. WCA then analyzed the
Project and the no project alternative in detail. Under these
circumstances, in particular the nature of the Project and its




                                33
demonstrably small effect on the environment, the Court agrees
with WCA that consideration of other project alternatives was
unnecessary.”
       “[I]t is [the plaintiff’s] burden to demonstrate inadequacy of
the EIR. [A plaintiff] must therefore show the agency failed to
satisfy its burden of identifying and analyzing one or more
potentially feasible alternatives.” (Mount Shasta, supra,
210 Cal.App.4th at p. 199; see ibid. [“Absent a showing that the
EIR failed to include a particular alternative that was potentially
feasible or that, under the circumstances presented, including
only the Project and the ‘No Project’ alternatives did not amount
to a reasonable range of alternatives, plaintiffs’ challenge to the
alternatives analysis fails.”].) That is the case here.
       b.      Consistency with land use plans
       Appendix G of the CEQA Guidelines contains this question:
“Would the project . . . [c]ause a significant environmental impact
due to a conflict with any land use plan, policy, or regulation
adopted for the purpose of avoiding or mitigating an
environmental effect?”
       The draft EIR’s discussion of land use and planning covers
both the Angeles National Forest Land Management Plan (LMP)
and President Obama’s designation of the national monument
(proclamation 9194). The draft EIR states that the planning
effort for the project was concurrent with the monument plan and
was “consistent with both the existing [Angeles National Forest]
LMP and the Monument Plan direction.”
       Plaintiff contends that, to the contrary, there are “glaring
land use conflicts.” The project’s “drastic reduction in public
parking is at loggerheads with Proclamation 9194’s unambiguous
objective to facilitate the ever-growing ranks of Angelinos [sic] in




                                 34
recreating in the San Gabriel Mountains National Monument.”
The trial court rejected this claim, and we do, too.
       Proclamation 9194, after an extensive description of the
San Gabriel Mountains and their history (including that the
lands “provide invaluable backcountry opportunities for the
rapidly expanding nearby communities and also provide habitat
for iconic and endangered species”), states it is in the public
interest “to preserve and protect the objects of scientific and
historic interest at the San Gabriel Mountains.” The president
therefore proclaimed “the objects identified above that are
situated upon” lands owned by the United States to be the
national monument, “for the purpose of preserving those objects.”
It repeatedly requires “the proper care and management of the
objects protected by this proclamation.” It requires a
management plan for the monument that “shall provide for
protection and interpretation of the scientific and historic objects
identified above and for continued public access to those objects,
consistent with their protection.”
       We find the project is entirely consistent with the policies
enunciated in the proclamation. Plaintiff elevates public access
for recreation above all other objectives of the proclamation.
Certainly, the proclamation calls “for continued public access to
those objects,” but “consistent with their protection.” Plaintiff
completely ignores the latter phrase.
       As the trial court pointed out, the project proposes “to
protect and restore the existing multi-use areas for public
enjoyment” by developing “new picnic areas, pedestrian trails,
river access points and upgrades to existing facilities,
improvements to paved and unpaved roadways, and restoration
of riparian and upland vegetation communities of the [river] and




                                 35
Cattle Canyon Creek.” These improvements comport with the
objective of continued public access, consistent with the
protection of the wilderness being accessed, and they further as
well the overall objective “to preserve and protect the objects of
scientific and historic interest at the San Gabriel Mountains.”
        Plaintiff also contends the project is inconsistent with the
Angeles National Forest LMP because it limits recreational use,
while the LMP calls for implementation of other management
actions (such as conservation education) before direct action
limiting visitor use. Defendant responded to plaintiff’s claim in
the final EIR, pointing out that “one of the purposes of the project
is to ‘provide recreation facilities and infrastructure that are high
quality, well-maintained, safe, and accessible to visitors.’ ”
Defendant concluded the project “does not restrict public access to
the Monument; rather, it provides for both new and improved
recreation facilities and amenities to visitors.”
        The trial court found no inconsistency between the project
and the LMP, observing: “[Plaintiff] points to no evidence that
the Project would actually eliminate recreational use of the
Project Site. To the contrary, the Project’s features are designed
‘to protect and restore the existing multi-use areas for public
enjoyment’ by implementing sustainability actions. Overall, the
Project is consistent with and furthers this LMP policy.”
        We agree with the trial court’s assessment.
4.      The Attorney Fee Award
        Our disposition of the parties’ appeals on the merits
compels reversal of the trial court’s award of attorney fees to
plaintiff.




                                 36
                         DISPOSITION
      The judgment granting a peremptory writ of mandate is
reversed and the cause is remanded with directions to enter a
new judgment denying the petition for writ of mandate in its
entirety. The order awarding attorney fees is reversed.
Defendant shall recover its costs on appeal.



                       GRIMES, Acting P. J.

     WE CONCUR:



                       STRATTON, J.




                       WILEY, J.




                               37